The indictment charged appellant with the offense of unlawfully and recklessly operating a motor vehicle. The verdict of the jury was guilty as charged in the third count of the indictment, and assessed a fine of $50, to which the court added hard labor for the county for 30 days. From the judgment and sentence he appeals to this court. The cause here is submitted upon the record proper only, there being no bill of exceptions. An examination of this record shows it to be regular in all respects and without error. The judgment of conviction appealed from is affirmed.
Affirmed.